     Case 3:18-cv-00435-JLS-MSB Document 86 Filed 08/26/19 PageID.1717 Page 1 of 11


 1    KAZEROUNI LAW GROUP, APC                  HYDE & SWIGART
      Abbas Kazerounian, Esq. (249203)          Joshua B. Swigart, Esq. (225557)
 2    ak@kazlg.com                              josh@westcoastlitigation.com
 3    Matthew M. Loker, Esq. (279939)           2221 Camino Del Rio South, Ste. 101
      ml@kazlg.com                              San Diego, CA 92108
 4    245 Fischer Avenue, Unit D1               Telephone: (619) 233-7770
 5    Costa Mesa, CA 92626                      Facsimile: (619) 297-1022
      Telephone: (800) 400-6808
 6    Facsimile: (800) 520-5523
 7
      MANNING LAW, APC
 8    Joseph R. Manning, Jr. Esq. (223381)
 9    joe@manninglawoffice.com
      Michael J. Manning, Esq. (286879)
10    mike@manninglawoffice.com
11    4667 MacArthur Boulevard, Suite 150
      Newport Beach, CA 92660
12    Telephone: (949) 200-8755
13    Facsimile: (800) 520-5523
14    Attorneys for Plaintiffs,
15    James Rutherford; and, The Association 4 Equal Access
16

17                             UNITED STATES DISTRICT COURT

18                         SOUTHERN DISTRICT OF CALIFORNIA

19
20    JAMES RUTHERFORD, an
                                              Case No.: 18-cv-0435-JLS-BGS
      individual, THE ASSOCIATION 4
21
      EQUAL ACCESS,
22
                 Plaintiffs,                  PLAINTIFFS’ POST EVIDENTIARY
23
                                              HEARING CLOSING COMMENTS
      v.
24
      EVANS HOTELS, LLC, a                    Hon. Janis L. Sammartino
25    California limited liability company,
      and Does 1 to 50,
26

27                    Defendants.
28
     Case 3:18-cv-00435-JLS-MSB Document 86 Filed 08/26/19 PageID.1718 Page 2 of 11


 1    At the Evidentiary Hear of July 1, 2019, Plaintiffs established that:
 2    (1)   Plaintiffs experienced concrete and particularized injury sufficient under
 3          Spokeo and CREEC for Article III standing; Defendants have conceded this.
 4          (See infra section C.)
 5   (2)    Plaintiff Rutherford intends to visit both the Websites and the hotels
 6          themselves after learning that barriers to access have been corrected;
 7   (3)    A4EA has associative standing to bring suit on behalf of its members; and
 8   (4)    The PageFreezer website archives of the Websites are authenticated, highly
 9          relevant, and admissible as evidence on several separate evidentiary grounds.
10    A.    Defendant Is Wrong That Section 36.302(e)(1) Does Not Apply To Its
11          Online Reservation System - That Is Its Website
12          Defendant incorrectly argues for the first time in its closing argument that that
13    28 C.F.R. § 36.302(e)(1) does not apply to website content. (Def. Closing Statement
14    at 3:8-10.) Reading the plain text of 28 C.F.R. § 36.302(e)(1) shows Defendant is
15    wrong. Section 36.302(e)(1) requires places of public accommodation to make
16    certain information available and adjust its policies to ensure reservations made by
17    any method to reserve rooms are accessible to persons with disabilities. “(1)
18    Reservations made by places of lodging. A public accommodation that owns, leases
19    (or leases to), or operates a place of lodging shall, with respect to reservations made
20    by any means, including by telephone, in-person, or through a third party…”
21    (Section 36.302(e)(1)) (emphasis added).
22          Defendant does not dispute that it offers room reservations to the general
23    public through its Websites and Section 36.302(e)(1) plainly requires its rules to
24    apply to reservation systems made by any method and any means, including
25    telephone, in-person, or through a third party. Defendant does not explain why its
26    Websites – a means that is definitively used to describe its hotels and rooms, and
27    book rooms at Defendant’s hotel – are excluded as a reservation system. This is
28    especially significant because online reservation systems are so commonly used to


                                                 1
     Case 3:18-cv-00435-JLS-MSB Document 86 Filed 08/26/19 PageID.1719 Page 3 of 11


 1    book hotel rooms nowadays, including by Defendant.
 2            A plain reading of Section 36.302(e)(1) requires that Defendant’s Websites
 3    (unmistakably reservations systems under this section) are subject to the policy and
 4    procedure requirements of subsections (i) through (v) and Defendant’s assertions to
 5    the contrary have no legal or factual basis. Consistent with this common sense
 6    reading of the statute, Defendant can cite no case law supporting its position.
 7    B.      Defendant Is Wrong That Plaintiffs Did Not Access Defendant’s Online
 8            Reservation System And Were Not Deterred
 9            In its Closing Statement [Dkt. 84] Defendant incorrectly claims that Plaintiff
10    Rutherford and claimant Filardi were not deterred from accessing the Websites after
11    they tried and were unable to find adequate descriptions concerning the accessibility
12    of the hotels because they did not “call the hotel for more information or utilize the
13    online chat feature” and that “they simply did not book a room.” (Def. Closing
14    Statement at 3:8-10). Defendant is wrong and the language of Section 36.302(e)(1)
15    applied to Rutherford and Filardi’s testimony explains why.
16            Defendant offers an exclusive method of reserving rooms through its Websites
17    and the law requires that “with respect to reservations made by any
18    means…[Defendant must] (i) Modify its policies, practices, or procedures to ensure
19    that individuals with disabilities can make reservations for accessible guest rooms
20    during the same hours and in the same manner as individuals who do not need
21    accessible rooms.” (Section 36.302(e)(1)(i)) (emphasis added).
22            “Any means” and the “same manner as individuals who do not need
23    accessible rooms” does not mean that Plaintiffs must call the hotel for more
24    information or utilize an online chat feature before they are denied full and equal
25    access or deterred from access. There is no duty for Plaintiffs to first exhaust other
26    means to reserve a room or to learn if a room meets their accessibility needs by
27    doing anything different from able-bodied persons who reserve a room.1 Able-
28    1
          Subsection (ii) of 36.302(e)(1) makes this even more obvious.


                                                 2
     Case 3:18-cv-00435-JLS-MSB Document 86 Filed 08/26/19 PageID.1720 Page 4 of 11


 1    bodied persons need not take additional steps to reserve a room on Defendant’s
 2    online reservation system but Defendant asserts that persons with disabilities must.
 3    (Def. Closing Statement at 3:8-10). Defendant misses the point that such additional
 4    steps are facially discriminatory and a per se violation of law.
 5          Plaintiffs tried to learn about and reserve rooms using Defendant’s exclusive
 6    online reservation system – its Websites – and were denied full and equal access, in
 7    violation of section 36.302(e)(1).     By the nature of being denied access from
 8    Defendant’s hotel reservation system because its discriminatory policies and
 9    procedures, Plaintiffs were also denied access to Defendant’s physical hotels.
10    (Chapman v. Pier 1 Imps. (US.), Inc., 631 F.3d 939, 947.) (See also Americans with
11    Disabilities Act Title III Regulations, September 15, 2010, at p. 980.) (The DOJ
12    rejected requests that “in the same manner” be changed to “in a substantially similar
13    manner.”)
14          Such denial of access and deterrence conferred Article III standing and
15    testimonial evidence proves it: Plaintiff Rutherford and claimant Filardi visited the
16    Websites for the dual purposes of staying at Defendant’s hotels as bona fide
17    customers and as testers (Evid. Hearing at 148:2-20; 106:20-107:9), they
18    encountered barriers to access and discrimination that prevented full and equal
19    access on the Websites,(Id. at 30:1-17), and visited the Websites again during the
20    pendency of this action as customers and as testers, and again encountered barriers
21    to access. (Id. at 41:24-42:18).2
22           There ample evidence of tangible, concrete, and repeated discrimination that
23    prevented Plaintiffs from enjoying the services of Defendant’s places of public
24    accommodation on multiple occasions, and that Plaintiffs have suffered particular
25    and concrete injury-in-fact sufficient to confer standing under Spokeo, Inc. v. Robins,
26    136 S. Ct. 1540 (2016).
27
28
      2
        Policy barriers persist on Defendant’s online reservation system even after
      Defendant claims it has updated its website (Def. Closing Comments, p.11, fn 3.).

                                                 3
     Case 3:18-cv-00435-JLS-MSB Document 86 Filed 08/26/19 PageID.1721 Page 5 of 11


 1    C.    Defendant Concedes that Plaintiffs Encountered Barriers to Access on
 2          the Websites Giving Rise to Article III Standing
 3          Defendant concedes its violation of Sections 36.302(e)(1)(i) and (ii) when it
 4    acknowledged that its online reservation system only disclosed that certain rooms
 5    were “accessible” with no additional information. (Def. Closing Comments at 6.).
 6    Common sense dictates that conclusorily stating that its rooms are “accessible” is
 7    not enough detail for Plaintiffs to assess whether a hotel or guest room meets their
 8    particular accessibility needs.   Indeed, Plaintiff Rutherford and claimant Filardi
 9    testified what information needs to be described to provide sufficient detail, those
10    were the types of features Plaintiffs specifically looked for when they visited the
11    Websites, and that the Websites did not include any such detail which is why there is
12    violation of law. (See Evid. Hearing at 25:3-28:22; 123:14-124:25.).
13          Defendant fails to distinguish Civil Rights Educ. and Enforcement Center v.
14    Hospitality Props. Trust, 867 F.3d 1093 (9th Cir. 2017) (“CREEC”) by claiming that
15    “Plaintiffs had no actual knowledge of any illegal barriers at the Evans Hotels'
16    properties which deterred them from booking” while plaintiffs in CREEC had
17    knowledge of illegal barriers. (Def. Closing Comments at 6.). Defendant asserts that
18    “Plaintiff conducted no investigation to determine if the properties actually were
19    inaccessible or contained illegal barriers” so the deterrence doctrine discussed in
20    CREEC does not apply (Id.). Defendant is wrong and again misses the point. The
21    regulation at issue requires Defendant to provide information for the benefit of
22    persons with disabilities. The burden is not placed on persons with disabilities to
23    “investigate” and sleuth out the accessible characteristics and features of the rooms
24    and properties offered by Defendant. This is an absurd and disingenuous
25    interpretation of the regulation and it is directly contradicted by Ninth Circuit
26    authority. (See Chapman v. Pier 1 Imports (U.S.) Inc., 779 F. 3d 1001 (2015). (“DOJ
27    commentaries — and the ADA itself — refer to an obligation that defendant bears,”
28    and the ADA was intended “to eliminate the stereotype of the helpless disabled


                                                4
     Case 3:18-cv-00435-JLS-MSB Document 86 Filed 08/26/19 PageID.1722 Page 6 of 11


 1    person completely reliant on the assistance of able-bodied persons to come to their
 2    rescue.”).
 3          This is not a physical access claim where Plaintiffs need to have knowledge of
 4    physical barriers to access (e.g. curb ramps, accessible routes, walk-in bathtubs,
 5    etc.), and Plaintiffs make no such physical barrier claims. This is a case that
 6    surrounds Defendant’s policy and procedures to have an accessible reservation
 7    system (its Website) and Defendant’s failure to comply with the requirements set
 8    forth in the regulations to provide such a system.
 9          The violation or barrier here is that Defendant’s policy and reservation system
10    do not, among other things, ensure that persons with disabilities can make
11    reservations for accessible guest rooms during the same hours and in the same
12    manner as individuals who do not need accessible rooms and describes accessible
13    features in the hotels and guest rooms in enough detail to reasonably permit persons
14    with disabilities to assess whether a given hotel or guest room meets accessibility
15    needs. (Sections 36.302(e)(1)(i) and (ii).) This is established because Plaintiffs
16    found that no descriptions of accessible features were present when they tried to
17    identify a room to reserve and, accordingly, they could not reserve a room using the
18    Websites, and thus Plaintiffs had actual knowledge of the illegal barriers in
19    violation sections 36.302(e)(1).
20          Plaintiff Rutherford also has actual knowledge of a second, independent
21    barrier to access he learned through review of Defendant’s responses to discovery in
22    this case, that all potential guests reserving rooms with accessible features through
23    the Websites are required to complete additional steps and take additional time to
24    reserve an accessible room, over and above those required for other guests. The
25    additional steps include, that disabled reservations system users must wait for a
26    second email confirming that an accessible room has been “hard blocked.” In
27    connection with this policy, Defendant’s employees have confirmed through
28    testimony and written discovery responses (including Defendant’s admission which


                                                 5
     Case 3:18-cv-00435-JLS-MSB Document 86 Filed 08/26/19 PageID.1723 Page 7 of 11


 1    places this issue beyond any dispute) that there is no policy with regard to how long
 2    a person with disabilities must wait for this second email. This policy of differential
 3    treatment is a clear violation of Section 36.302(e)(1)(i), (iv), and (v). (See Pl. Supp.
 4    Brief at 11, fn 9.) (Evid. Hearing 37:22-40:7).
 5           Rutherford has been aware of the discriminatory reservations policy based
 6    upon his knowledge of Defendants discovery responses. Plaintiff Rutherford has
 7    previously offered testimony supporting this fact and if allowed he would have done
 8    so at the Evidentiary Hearing. (Evid. Hearing 37:22-40:7) Consistent with the
 9    binding authority of CREEC, the source of Rutherford’s knowledge need not be
10    firsthand experience of the subject barrier and this testimony should be allowed. (See
11    CREEC, 867 F.3d at 1100.)
12           In CREEC, plaintiffs learned of barriers to access without personally
13    experiencing them or booking a room, and the deterrence doctrine applied. (See
14    CREEC, 867 F.3d at 1099.). For the same reasons as CREEC, the deterrence
15    doctrine applies here to barriers to access that Plaintiff later learned about but had
16    not personally experienced (here the “extra step” barrier), in addition to the ones that
17    he had both actual knowledge and personally experienced (Websites “information
18    deficit” barrier).
19           Plaintiffs here had both actual knowledge and experienced the policy and
20    procedure barriers firsthand (actual injury) while the CREEC plaintiffs only had
21    knowledge of barriers. Regardless, CREEC is analogous because Plaintiffs here
22    have actual knowledge of barriers to fall within the deterrent effect doctrine, and
23    demonstrates yet another avenue of injury in fact.3 (See also Doran v. 7-11, 524 F.3d
24    1034 (9th Cir. 2008) (once a plaintiff encounters a barrier he or she has standing to
25    remove all barriers related to the disability regardless of if personally encountered).)
26
      3
27     See also Pl. Supp. Brief, Part IV for complete analysis regarding injury in fact and
      Article III standing in the contexts of the CREEC, Spokeo, and Spokeo Remanded
28
      decisions.


                                                 6
     Case 3:18-cv-00435-JLS-MSB Document 86 Filed 08/26/19 PageID.1724 Page 8 of 11


 1    D.    Defendant Is Wrong That Plaintiffs Have Shown No Threat to Future
 2          Injury
 3          The record shows that Plaintiff Rutherford and claimant Filardi have plans to
 4    stay at each of Defendant’s hotels if the barriers to access are eliminated (Evid.
 5    Hearing at 148:21-149:3), will return as bona-fide customers and to check ADA
 6    compliance (Id. at 150:8-16), and can afford to stay at Evans’ hotels in the future (Id.
 7    at 106:20-107:9). (See Supp. Brief p. 9-13 for full relevant quotes.)
 8          Binding case law in the 9th Circuit and U.S. Supreme Court supports that
 9    Plaintiffs’ above reasons and plans for returning to both the Websites and the
10    physical hotels are sufficient (although not necessary4) to establish Article III
11    standing. “Harm is ‘concrete and particularized,’ and intent to visit the hotels once
12    they provide equivalent [access] for the disabled renders their harm ‘actual or
13    imminent, not conjectural or hypothetical.’” (CREEC, 867 F.3d at 1099.) (citing
14    Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)) (CREEC, 867 F.3d at 1101.)
15    (“a plaintiff need not engage in a ‘futile gesture’ to establish Title III standing if she
16    is on notice that the establishment ‘does not intend to comply’ with the ADA. 42
17    U.S.C. § 12188(a)(1).”) (See also Pickern v. Holiday Quality Foods Inc., 293 F.3d
18    1133, 1136-37 (9th Cir. 2002).)(“under the ADA, once a plaintiff has actually
19    become aware of discriminatory conditions existing at a public accommodation, and
20    is thereby deterred from visiting or patronizing that accommodation, the plaintiff has
21    suffered an injury.”).
22          Defendant focuses its arguments on Plaintiff Rutherford’s litigation history
23    arguing that this undermines his assertion that he will return to utilize its
24    reservations system should it become compliant. Federal courts discourage this
25

26
      4
        Plaintiff need not intend to (nor should he have to) go to Defendant’s hotels if, in
      accordance with Section 36.302(e)(1)(ii), he learns that Defendant’s hotels or guest
27
      rooms do not meet his accessibility needs. For that reason, the intent to return for
28    standing purposes must only be an intent to return to the Websites after learning of
      compliance; not the hotels themselves.

                                                  7
     Case 3:18-cv-00435-JLS-MSB Document 86 Filed 08/26/19 PageID.1725 Page 9 of 11


 1    approach. (D’Lil v. Best W. Encina Lodge & Suites, 538 F.3d 1031, 1037 (9th Cir.
 2    2008) (“The attempted use of past litigation to prevent a litigant from pursuing a
 3    valid claim in federal court warrants our most careful scrutiny. See, e.g., Outley v.
 4    City of New York, 837 F.2d 587, 592 (2d Cir. 1988).) This is particularly true in the
 5    ADA context where, the law's provision for injunctive relief only “removes the
 6    incentive for most disabled persons who are injured by inaccessible places of public
 7    accommodation to bring suit.... As a result, most ADA suits are brought by a small
 8    number of private plaintiffs who view themselves as champions of the disabled....
 9    For the ADA to yield its promise of equal access for the disabled, it may indeed be
10    necessary and desirable for committed individuals to bring serial litigation
11    advancing the time when public accommodations will be compliant with the ADA.”
12    (Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1062 (9th Cir.2007)(citing
13    Samuel R. Bagnestos, The Perversity of Limited Civil Rights Remedies: The Case of
14    "Abusive" ADA Litigation, 54 U.C.L.A. L.Rev. 1, 5 (2006)). Accordingly, we must
15    be particularly cautious about affirming credibility determinations that rely on a
16    plaintiff's past ADA litigation.
17          The D’Lil court further cautions against the reference to litigation history to
18    draw an adverse inference regarding a plaintiff’s intent to return. (Id. at 1038.) (“The
19    record contains no evidence of whether those places had been made accessible, such
20    that D'Lil could have safely returned if she so wished.”). Finally, D’Lil recognizes
21    that intent to return for specific reasons should be considered independent of overall
22    litigation history. (Id.) (“whether or not D'Lil visited the hotels in Redding says little
23    about her intent to visit the Best Western Encina, considering that D'Lil identified
24    specific reasons — including the presence of the Marshes and expected future work
25    in Solvang — for returning to Santa Barbara.”).(See also Molski v. Price 224 F.R.D.
26    479, 483 (C.D. Cal. 2004).) (Acknowledging the need to an individualized analysis
27    of a plaintiff’s intent to return) (“Plaintiff's intent to return to other places of public
28    accommodation is of minimal relevance to his intent to return to the service station


                                                  8
     Case 3:18-cv-00435-JLS-MSB Document 86 Filed 08/26/19 PageID.1726 Page 10 of 11


 1     at issue in this action.”).
 2            Plaintiffs have expressed a particular desire and motivation to return to test the
 3     compliance of Defendant, namely, Defendant’s rejection of its obligation to operate
 4     its online reservation system in accord with the regulations and requirements
 5     promulgated by the Department of Justice under the ADA.              (Evid. Hearing at
 6     106:20-107:9; 148:21-149:3; 150:8-16). As a disabled person, as a dedicated
 7     advocate for the disabled, as the founder of the Association 4 Equal Access, and as
 8     the fiancé of a person with a profound disability, Plaintiff Rutherford has a personal
 9     stake in seeing this through, and the record confirms it.
10     E.     PageFreezer Records Are Admissible And Highly Relevant
11            Defendant has never provided documents depicting the Websites at the time
12     Plaintiffs visited them, despite Plaintiff having requested them through the discovery
13     process and Defendant being in the best position (as controller and operator of the
14     Websites) to provide them. (See Def. Responses to Request For Production (Set
15     One) No. 6, 7, 9, 14, and 15). To accomplish this, Plaintiff has engaged the services
16     of a technology company to compile authenticated archives of the Websites -
17     accurate digital copies of those web pages at the time they are archived. Defendants’
18     objections to the Website Archives on every possible ground are misplaced. (See Pl.
19     Supp. Brief, Part III for complete analysis.)
20            These website archives are highly relevant under Fed. R. Evid. Rule 401
21     because on the date the archive was captured, if anything, the Websites would have
22     only added accessibility-related content since the lawsuit was filed and not removed
23     such content, and because this is the only available evidence. They are also the best
24     evidence under Rule 1002 for the same reason that they are the only evidence.5
25            Defendant is wrong that the Website Archives are not authenticated. The
26
       5
        Additionally, Defendant has to-date proffered no evidence that contradicts the
27
       barriers to access Plaintiff Rutherford and claimant Filardi encountered on the
28     Websites when they encountered them, despite Defendant presumably having access
       to all documentation related to the Websites.

                                                   9
     Case 3:18-cv-00435-JLS-MSB Document 86 Filed 08/26/19 PageID.1727 Page 11 of 11


 1     Riedjik declaration is sufficient and in accord with courts throughout the country
 2     that have held that printouts of a website could be authenticated by affidavits. (See
 3     Pl. Supp. Brief, fn 4.). Moreover, Plaintiff has not submitted to evidence just
 4     printouts, but the Archived Websites URLs themselves. (See Id. fn 5.)
 5           Defendant is wrong that hearsay exceptions do not exist. As set forth in
 6     Plaintiffs’ Supplemental Brief, numerous hearsay exceptions also apply, including
 7     Rules 803(6) (PageFreezer created the Website Archives on the dates the records
 8     describe, by a persons with knowledge of the contents and creation, and kept in the
 9     regular course of PageFreezer’s business), 801(d)(2) (the Archived Websites are
10     Defendant’s own statements), and because it is testimony generated by a machine.
11           The PageFreezer Website Archives are properly authenticated, relevant, and
12     admissible, and, if Defendant contends they are in any way inaccurate, Defendant is
13     uniquely capable of making that argument, being in control of the Websites at all
14     relevant times, including its content and any and all changes. Tellingly, Defendant
15     has never made that argument.
16     G.    Conclusion
17           Whenever ADA standing challenges have come before the courts, this has
18     been a guiding principle. “Article III standing should likewise be construed as
19     broadly as possible.” Wilson v. Pier 1 Imports (US), Inc., 413 F. Supp. 2d 1130,
20     1133 (E.D. Cal.2006). “[T]he ADA, the Unruh Act, and the DPA require the court to
21     construe standing liberally . . . The ADA, the Unruh Act, and the DPA have granted
22     private citizens a broad right to enforce their mandates.” Natl. Fedn. of the Blind of
23     California v. Uber Techs., Inc., 103 F. Supp. 3d 1073,1084 (N.D. Cal. 2015)
24     (emphasis added). Plaintiffs have met their burden to show that Article III standing
25     exists and this matter should proceed to be decided on the merits
26
       Dated: August 26, 2019                 MANNING LAW, APC
27                                     By: /s/ Joseph R. Manning Jr., Esq.
28                                        Joseph R. Manning Jr., Esq.


                                                10
